Citation Nr: 0725137	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  00-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diverticulum 
cancer, claimed as secondary to ionizing radiation exposure.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected non-malignant thyroid nodular 
disease. 

3.  Entitlement to an increased (compensable) disability 
rating for service-connected squamous cell carcinoma. 

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  

5.  Whether or not new and material evidence has been 
submitted which is sufficient to re-open the previously 
denied claim of entitlement to service connection for a head 
injury.  

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2000, March 2005 and August 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (the RO).   

Procedural history

The veteran served on active duty from December 1951 until 
January 1972.  

Ionizing radiation claims

In January 2000, the RO received the veteran's claim of 
entitlement to service connection for diverticulum cancer and 
non-malignant thyroid nodular disease, both claimed as 
secondary to exposure to ionizing radiation.  The March 2000 
rating decision denied the veteran's claim.  The veteran 
disagreed with the March 2000 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2000.

In August 2002, the veteran presented sworn testimony during 
a personal hearing in Washington, DC which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

In October 2002, the Board remanded these issues to the RO 
for additional development.  That development has been 
completed.  

In April 2005 and again in January 2007, the RO issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim of entitlement to service connection 
of diverticulum cancer.  

In a March 2005 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for non-malignant 
thyroid nodular disease.  Accordingly, the matter of 
entitlement to service connection for non-malignant thyroid 
nodular disease has been resolved in the veteran's favor and 
is no longer before the Board.  A noncompensable evaluation 
was assigned.  The veteran disagreed with the initial 
evaluation and perfected his appeal as to that issue by his 
January 2006 substantive appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

The August 2006 rating decision

In an August 2006 rating decision, the RO declined to reopen 
the veteran's claim of entitlement to a bilateral knee 
condition and continued its pervious denial.  Also in the 
August 2006 rating decision the RO denied entitlement to a 
compensable disability rating for service-connected squamous 
cell carcinoma; denied entitlement to a 10 percent evaluation 
based on multiple, noncompensable service-connected 
disabilities; and denied the veteran's request to re-open the 
previously denied claim of entitlement to service connection 
for a head injury.  

In February 2007, the RO received the veteran's 
correspondence which the Board finds is a notice of 
disagreement as to the denial of each of these issues.  The 
RO has not yet issued a statement of the case as to these 
issues.

Remanded issues

The issues of the veteran's entitlement to an increased 
disability evaluation for service-connected non-malignant 
thyroid nodular disease; entitlement to an initial 
compensable evaluation for service-connected squamous cell 
carcinoma; entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities; the 
veteran's requests to reopen the previously denied claims of 
entitlement to service connection for a head injury and a 
bilateral knee condition are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
service.  

2.  The weight of the competent and probative medical 
evidence of record is against a finding that the veteran 
suffers from diverticulum cancer.  


CONCLUSION OF LAW

Diverticulum cancer was not incurred in or aggravated by any 
incident in service to include exposure to ionizing 
radiation, and such may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
diverticulum cancer, which he claims is secondary to his 
documented in-service exposure to ionizing radiation.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in October 2002 for certain evidentiary 
development, to include obtaining a VA medical opinion and 
examination.  The agency of original jurisdiction AOJ was 
then to readjudicate the claim.   

A VA examination with additional diagnostic testing was 
completed in March 2003, and the claim was readjudicated in 
the April 2005 and January 2007 SSOC.  All remand 
instructions have been complied with.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his service connection claim in a letter dated 
October 30, 2002.   The October 2002 letter advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran of the criteria for a successful claim of 
entitlement to service connection.    
 
The October 2002 letter specifically notified the veteran to 
"tell us about any additional evidence you want us to try 
and get for you."  The letter further advised the veteran of 
the procedure for submitting additional evidence.  A January 
2007 letter contained the same language.  These requests 
comply with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   
The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

In any event, the veteran received specific notice regarding 
degree of disability and assignment of effective date in a 
January 2007 letter.  Moreover, because the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.



Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records, private medical 
records, lay statement and radiation dose estimate.  During 
the course of the claim, the veteran was accorded a VA 
Compensation and Pension (C & P) examination in March 2003.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In his 
May 2000 appeal the veteran requested a hearing before a 
member of the Board.  This was accomplished in August 2002; a 
transcript of the hearing has been associated with the 
veteran's claims folder.  See 38 C.F.R. § 3.103 (2006).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may not be granted unless a current 
disability exists.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) 

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2006).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2006).

Analysis

The veteran contends that he suffers from diverticulum cancer 
due to ionizing radiation exposure incurred during service, 
and more specifically during his participation in Operation 
DOMINIC II in 1962.  The Board therefore notes that the 
veteran has established that he is a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3) (2006).  Hickson element (2), in-service injury, is 
therefore presumptively established.

With respect to element (1), as noted above service 
connection is not available in the absence of a diagnosed 
disability.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).

The veteran was referred for a VA medical examination in 
March 2003.  
The examiner noted a thorough review of the veteran's claims 
folder as well as review of several diagnostic tests.  The VA 
examiner noted that in a 1999 treatment record a doctor had 
advised the veteran that there was a "small possibility" 
that he "could" develop a malignancy of a pharyngeal 
diverticulum.  However, the March 2003 VA examiner noted that 
no such condition had ever been diagnosed in the veteran, 
and, further, malignancy in a pharyngeal diverticulum was 
considered to be an exceedingly remote possibility in the 
medical literature.  

Based upon a thorough review of the record, the VA examiner 
concluded that the veteran did not have a current disability 
which manifested as cancer of the diverticulum and further 
concluded based upon the medical records that the veteran had 
never suffered from any cancer of the diverticulum.  

There  is no competent medical evidence to the contrary, that 
is, there is no diagnosis of diverticulum cancer in the 
record.  To the extent that the veteran is attempting to 
diagnose himself as having cancer of the diverticulum, it is 
well established that as a lay person without medical 
training he is not competent to opinion on medical matters 
such as the existence of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 
  
Accordingly, as there exists no current disability, there is 
no basis for the grant of service connection.   See Rabideau, 
supra  [service connection may not be granted unless a 
current disability exists].  See also Chelte v. Brown, 10 
Vet. App. 268 (1997) [A "current disability" means a 
disability shown by competent medical evidence to exist].

The Board therefore finds that in the absence of a diagnosed 
cancer of the diverticulum, Hickson element (1) is not met, 
and service connection for cancer of the diverticulum may not 
be granted.  See also Brammer v. Derwinski,  3 Vet. App. 223 
(1992).

Conclusion

For the reasons set out immediately above the Board has 
determined that the criteria of entitlement to service 
connection of cancer of the diverticulum are not met.  The 
benefits sought on appeal are therefore denied. 
  

ORDER

Entitlement to service connection for diverticulum cancer is 
denied.  


REMAND

For the reasons set out immediately below, the Board has 
determined that the remaining issues on appeal must be 
remanded.  

The thyroid claim

The veteran has been granted entitlement to service 
connection for a thyroid condition, specifically non-
malignant thyroid nodular disease.  A noncompensable 
disability rating has been assigned.  The veteran has 
perfected an appeal as to the issue of the initially assigned 
rating.  

In his January 2006 VA Form 9 as to this issue the veteran 
specifically requested a VA Central Office hearing.  To the 
Board's knowledge, he has not since withdrawn his hearing 
request.  A personal hearing must be scheduled.

The August 2006 rating decision

As was described in the Introduction, in August 2006 the RO 
denied the veteran's claims of entitlement to an initial 
compensable evaluation for service-connected squamous cell 
carcinoma and entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324; and denied the veteran's requests to re-
open previously denied claims of entitlement to service 
connection for a head injury and a bilateral knee disability.  
In February 2007, the veteran filed what is arguably a notice 
of disagreement concerning each of these claims.  See 
38 C.F.R. § 20.201 (2006).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a statement 
of the case (SOC) has not been issued, the Board must remand 
the claim to the agency of original jurisdiction so that a 
SOC may be issued.  A remand for such action is now 
necessary.  

Additionally, with respect to the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection of residuals of a head injury, the Court 
determined in Kent v. Nicholson, 20 Vet. App. 1 (2006), that 
for new and material evidence claims in order to comply with 
the notice requirements of the VCAA, "VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant." See Kent, supra, at 9-10.  The Court also 
noted that "the VCAA requires [VA] to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 10.  As to that issue, the veteran 
has not yet received a letter which provides the information 
as contemplated by the Court in Kent.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following action:

1.  VBA should provide the veteran with a 
letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent, with respect to his 
request to reopen his previously denied 
claim of entitlement to service connection 
for a head injury.

2. VBA should issue a statement of the 
case (SOC) addressing the issues of 
entitlement to an increased disability 
rating for service-connected squamous cell 
carcinoma; entitlement to a 10 percent 
evaluation based on multiple, 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324; and 
reopening of the previously denied claims 
of entitlement to service connection for a 
head injury and a bilateral knee 
disability.  The veteran must be advised 
of his appellate rights in connection 
therewith.   

3.  VBA should make arrangements to 
schedule the veteran for a hearing before 
the Board as to his claim of entitlement 
to an increased initial evaluation for his 
service-connected thyroid condition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


